Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
	Response to Amendment
This office action is in response to applicant’s amendment received on 09/27/2022. 
Claims 1, 3, 8, 9, 11, 17, and 19 have been amended.
Claims 2, 10, and 18 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 11-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims  3-8, line 1, “An unmanned aerial vehicle”. Dose it the same or different with the unmanned aerial vehicle in claim 1?
Claims  11-16, line 1, “A method”. Dose it the same or different with the computer executable method in claim 9?
Claims  19-20, line 1, “A non-transitory computer readable medium”. Dose it the same or different with the non-transitory computer readable medium in claim 17?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 11-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2014/0146303 A1) in view of Lim Hak Soo et al. (KR 101710613 B1).
Regarding claims 1, 9, and 17, Mitchell et al. disclose an unmanned aerial vehicle (aircraft 136) comprising: a lidar system 104 that measures a first distance to a water surface (120); the lidar system 104 that that measures a second distance to a ground (124)(see Fig.1, paragraph [0048]); and a controller  (processor 443 in the timing electronics 440) that calculates a difference between the first distance and the second distance to measure a water depth at a point directly below the unmanned aerial vehicle (Figs.1, 3, paragraph [0048]: Accordingly, the relative depth of the water 116 can be determined, Fig.4: water depth, paragraphs [0073]-[0075]), wherein the controller measures a water depth at a point immediately below the aircraft during a flight at a predetermined speed or higher( Fig. 1 show the lidar system 104 of the aircraft 136 that include the controller (processor 443) measures a water depth at a point immediately below the aircraft during a flight. It is inherently that  the aircraft flying at a predetermined speed or higher).
Mitchell et al. disclose the claimed invention except a first sensor for measuring a first distance to a water surface and second sensor for measuring a second distance to a ground and a plurality of rotors for flying the unmanned aerial vehicle. 
Although Mitchell et al. is silent on the teaching of a first sensor for measuring a first distance to a water surface and second sensor for measuring a second distance to a ground, the examiner is of the position that the claimed function may be the same as those disclosed in Mitchell et al., since lidar system 104 provide measuring a first distance to a water surface (120) and measuring a second distance to a ground (124)(see Fig.1, paragraph [0048]) . It would have been obvious to one of ordinary skill at the time the invention was made to provide measuring water depth because the method processing of H Mitchell et al. is the same.
Lim Hak Soo et al. teach a plurality of rotors for flying the unmanned aerial vehicle (see Fig.2, a plurality of rotor blades for flying the drone 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate a plurality of rotors for flying the unmanned aerial vehicle of Lim Hak Soo et al. with the unmanned aerial vehicle of Mitchell et al. because both have the same filed measurement depth of water (see Lim Hak Soo et al., page 5, step E, last paragraph).
Regarding claims 3, 11, and 19, although Mitchell et al. is silent on the teaching a tilt sensor; wherein the controller calibrates the measured distance based on the tilt of the unmanned aerial vehicle. However, the tilt sensor is configured to correct the measured distance according to the tilt of the airframe as is conventional in the art.
Regarding claims 4-5, 12-13, although Mitchell et al. is silent on the teaching the first sensor is an ultrasonic transceiver, wherein the ultrasonic transceiver uses a 100 kHz to 400 Khz frequency. However, a person skilled in the art can set the first sensor as an ultrasonic transceiver and the respective frequencies according to practical needs, which are selected by routine skill in the art.
Regarding claims 6 and 14, although Mitchell et al. is silent on the teaching a temperature sensor that calibrates a sonic speed in calculating the first distances. However, a person skilled in the art may set the control section further having a temperature sensor that adjusts the speed of sound value in the first distance measurement according to the air temperature measured by said temperature sensor, which is a conventional set-up in the art, according to actual needs.
Regarding claims 7 and 15, although Mitchell et al. is silent on the teaching the second sensor is an infrared transceiver or a microwave transceiver. However, one skilled in the art can set up the second sensor as an infrared transceiver or a microwave transceiver according to practical needs, selected as routine skill in the art.
Regarding claims 8 and 16, although Mitchell et al. is silent on the teaching a gyro sensor that measures the tilt of the vehicle to calibrate the measured distances. However, the gyro sensor is configured to correct the measured distance according to the tilt of the airframe measured by the gyro sensor, as is conventional in the art.
Regarding claim 20, although Mitchell et al. is silent on the teaching the first sensor is an ultrasonic transceiver and the second sensor is an infrared transceiver or a microwave transceiver. However, a person skilled in the art can set the first sensor as an ultrasonic transceiver, the second sensor as an infrared transceiver or a microwave transceiver according to practical needs, selected as routine skill in the art.
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
-Applicant argues that the prior does not teach “a plurality of rotors for flying the unmanned aerial vehicle” and “the controller measures a water depth at a point immediately below the aircraft during a flight at a predetermined speed or higher”.
Examiner position is that Lim Hak Soo et al. teach a plurality of rotors for flying the unmanned aerial vehicle (see Fig.2, a plurality of rotor blades for flying the drone 10).
Examiner position is that Mitchell et al. teach wherein the controller measures a water depth at a point immediately below the aircraft during a flight at a predetermined speed or higher( Fig. 1 show the lidar system 104 of the aircraft 136 that include the controller (processor 443) measures a water depth at a point immediately below the aircraft during a flight at a predetermined speed or higher).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2857